                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                ·WESTERN DMSION ·




·I   UNITED STATES OF AMERICA                        )
                                                     )
                 v.                                  )
                                                     )          INDI CTME.NT
     · FATHY AHMED NASSER ALMALIKIE . )
                                       )
        a/kia "Mojahad Mayd"         . )




           '.J:'he Grand Jury charges·that:

                                          COUNT ONE
                        .                                              •.


           On or about August 1, 2016; in the Eastern District-' of North Carolina, the

     defendant, FATHY AHMED NASSERALMAI..,IKIE; also k~own as "Moj~had Mayd,".

     did knowingly make. a false statement
                                       .
                                           and claim that he was a. .citizen of the United

     States in order to register to vote, in violation of Title .18, United States Code, Section

     1015(f).

                            [:remainder cifpage intentionally left bhmk]




                                                 1




                Case 5:19-cr-00497-BO Document 1 Filed 12/11/19 Page 1 of 2
                                           COUNT TWO

          On or about May 8, 2018,
                               . in the Eastern
                                       :  .
                                                District
                                                   .
                                                         of North Carolina, the
                                   .          .                           .
    defendant, FATHY AHMED NASSER ALMALIKIE, also known as "Mojahad Mayd,"

. did knowingly. make a false sta,tement. and claim that he was a citizen of the ·united.'

    States in order to.register to vote, in violation of Title 18; United States Code, Section

    1015(f).




                                                      A TRUE BILL


                                                      - ---   ---   --:: -·   - - ------   --
                                                      FOREPERSON



                                                      DATE



    ROBERT J. HIGDON
    United States Attorney


.     .    ~ - - µ. (\           ... 0
    ~~
    BY: SEBASTIAN KIELMANOVICH
    Assistant United States Attorney·




           .<

                                                  2




                Case 5:19-cr-00497-BO Document 1 Filed 12/11/19 Page 2 of 2
